Dear Auditor Schweich:
This office received your letter of March 23, 2011, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Russell Purvis. The fiscal note summary that you submitted is as follows:
  It is estimated this proposal will increase state government costs by at least $127,000 annually and result in one-time costs of about $28,000. Any potential impact to state government revenue could not be determined. It is estimated this proposal will have no costs or savings to local governments.
Under § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  _____________________ CHRIS KOSTER Attorney General *Page 1